Mr. Justice WIEST writes, "The motion for judgment nonobstante veredicto after verdict and judgment thereon for defendant was improper," citing authority. I agree that this is a correct statement of the law as applied to the instant case. To prevent misunderstanding, however, this statement should be qualified inasmuch as it applies only in case there has not been a motion made for a directed verdict with decision thereon reserved by the court under the Empson act.* Where motion for directed verdict has been made in a jury trial and the court has reserved decision thereon under the Empson act, a motion for judgment non obstante veredicto may be made after verdict and judgment and the court may set aside the judgment as having been improvidently entered. Kintz v. Galvin, 219 Mich. 48;Stanaback v. McFadden, 225 Mich. 452, *Page 154 
455; Sheltrown v. Railroad Co., 245 Mich. 58; Raridan
v. Bick, 259 Mich. 200, 205; Freedman v. Burton, 281 Mich. 208;  Strausser v. Sovereign Camp of the Woodmen of the World,283 Mich. 370; Miller v. City of Detroit, 308 Mich. 611.
With this qualification, I concur in the result.
STARR, BUTZEL, and SHARPE, JJ., concurred with BOYLES, J.
* 3 Comp. Laws 1929, § 14531, as amended by Act No. 44, Pub. Acts 1939 (Comp. Laws Supp. 1940, § 14531, Stat. Ann. 1944 Cum. Supp. § 27.1461.) — REPORTER.